internal_revenue_service number release date index number ------------------------------ ------------- ---------------------------------- ----------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc fip b1 plr-161388-04 date date ---------------------------------- -------------------------------------------- -------------------------------- -------------------------------------------------- ---------------------------------------- legend taxpayer ----------------------------------------------------------------------- subsidiary ----------------------------------------------------------------------- llp llc firm state date date date date date year year year -------------------------- ---------------------- --------------------- --------------------- ------------------ ------------ ------- ------- ------- --- --- -- plr-161388-04 a b c dear ------------------- this is in reply to a letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for taxpayer to file an election under sec_856 of the internal_revenue_code to treat subsidiary as a taxable_reit_subsidiary trs facts investment_trust reit under subchapter_m of chapter of the code taxpayer is a calendar_year taxpayer and uses the accrual_method of accounting taxpayer is a domestic_corporation that elected to be taxed as a real_estate subsidiary is a domestic_corporation formed on date its first corporate tax taxpayer is structured as an upreit with real_property holdings in several return for the year taxable_year is required to be filed in year states title to the real_property is held by llp a state limited_partnership all of the shares of subsidiary are owned by llp at all times since the formation of subsidiary taxpayer has owned about a of the interests in llp and has served as the sole general_partner in the partnership during year taxpayer’s advisor firm noted that the amount of management subsidiary was formed to provide property management services to shopping malls prior to the formation of subsidiary management services were performed by llc which is owned b by llp and c by taxpayer fee income earned by llc had gradually increased as a result of an acquisition by llp to avoid any future reit qualification problem for taxpayer firm recommended that taxpayer either i check the box to treat llc as an association_taxable_as_a_corporation and then elect trs status for llc or ii form a new entity transfer some of llc’s employees to it and then elect trs status for the new entity made retroactively for months and days after the desired effective date thus if a partner at firm advised taxpayer that an election for trs status could be plr-161388-04 taxpayer opted to check the box with regard to llc by date then it could make a trs election for llc at that time which would be effective date if a new entity was formed then so long as it elected trs status within months and days of its formation it could be a trs from the date of its formation an officer of taxpayer who was responsible for supervising the formation of the trs misunderstood this advice by not realizing that a trs election would have to be filed within months and days even if a new entity were formed the officer understood the advice as requiring that the decision whether to check the box for llc or form a new entity had to be made within days of the start of the year to be retroactive to date the officer believed that the trs election would not have to be filed until the reit and the subsidiary filed their forms for the year taxable_year a filing requirement for the trs election at the time of corporate return filing would be consistent with most other elections with which the officer was familiar was formed on date within months and days of the start of the year taxable_year consistent with the officer’s understanding of firm’s advice taxpayer represents that it always intended that a trs would be formed by this transaction taxpayer has submitted documentary_evidence and affidavits in support of its representation that subsidiary was intended to be a trs of taxpayer however because of the misunderstanding about the required timing for the trs election no trs election was filed by taxpayer and subsidiary within months and days of the formation of subsidiary partner in connection with the transaction independent legal counsel for taxpayer sent a due diligence checklist of items which a public reit partner might require including the production of any forms supporting taxpayer’s holding of interests in any trs after receipt of this request on date taxpayer’s officer discovered that his understanding of when the trs election should be made was not correct and that the form_8875 for subsidiary was past due this request for relief originated immediately after that discovery taxpayer opted to form a new entity subsidiary to serve as the trs the entity on date taxpayer began contemplating a transaction with a public reit taxpayer has submitted the affidavit of its director of tax llc’s chief accounting officer and vice president-tax and subsidiary’s vice president-tax and the affidavit of firm’s financial services tax partner who advised taxpayer regarding the formation of a trs in support of this requested ruling law and analysis sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs with respect to a reit sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such sec_856 provides that the term taxable_reit_subsidiary includes any plr-161388-04 treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation both the election and the revocation of trs status may be made without the consent of the secretary corporation other than a reit with respect to which a trs of such reit owns directly or indirectly securities possessing more than percent of the total voting power or total value of the outstanding securities of such corporation service announced the availability of form_8875 taxable_reit_subsidiary election pursuant to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the effective date of the election however depends on when the form_8875 is filed specifically the instructions provide that the effective date of the election cannot be more than months and days prior to the date of the filing of the election or more than months after the date of the filing of the election if no date is specified on the form the election is effective on the date the form is filed with the service in announcement 2001_1_cb_716 the internal_revenue_service sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to plr-161388-04 elect under sec_856 to treat subsidiary as a trs of taxpayer as of date therefore taxpayer together with subsidiary is granted a period of time not to exceed days from the date of this letter to submit form_8875 this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of taxpayer and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________________ elizabeth a handler chief branch office of associate chief_counsel financial institutions and products s enclosures copy of this letter copy for sec_6110 purposes
